Walker, J. It is urged that this is a special proceeding-authorized only by statute, and by its provisions no authority is conferred upon the court to render a general judgment with award of execution against the goods and chattels, of defendant. The second section of the act approved March 1, 1854, (Scates’ Comp. 202), authorizing the levy and collection of special assessments for improving streets, etc., in cities and towns, provides, that in case such assessments are not paid within the time fixed by the order, resolution, or ordinance making the assessment, the corporate authorities of the town or city may apply to the County Court of the proper county for judgment against such lot or real estate, for the amount of such assessment and costs ; and the County Court on such application being made, shall render judgment against such lot or real estate for the amount of the assessment and costs, and shall issue its precept to the sheriff of the proper county commanding him to sell such lot or real estate, or so much thereof as may be necessary to pay the judgment and costs, in the manner and with the like effect as if sold on execution at law.” By the provisions of this section authority is only conferred upon the County Court to render judgment against the land, and to issue a precept for its sale. It cannot be insisted that the court has any jurisdiction of the subject matter, or of the parties beyond that conferred by this section. No such general jurisdiction is incident to County Courts as organized in this State. And when the case comes before the Circuit Court for a trial on appeal, the trial is to be de novo, and the court by the' appeal acquired no other or different jurisdiction of either the person or subject matter, than that possessed by the County Court. The trial in the Circuit Court, and its judgment should have been that authorized and required to have been rendered by the County Court. The statute only authorizes the rendition of a judgment against the property, and the proceeding is in rem, and it was error to render a general judgment and to award a fieri facias execution. It was likewise insisted that neither the return of the commissioners, the order of confirmation, or judgment of the County Court, showed an assessment in dollars and cents against this property. The return and the order of confirmation show amounts in figures opposite these lands, but there is connected with them no mark, character or word indicating what they represent. And before the court could render a judgment for the assessment it should be made to appear what amount had been assessed in dollars and cents against the property charged. The 3rd section of the statute of Amendments and Jeofails, (Scates’ Comp. 250), authorizes and permits amendments in the returns of all officers and persons to process. This was a commission issued to these men to execute by levying and returning the assessment when made, and their report is the return to the commission ; and it is process issued by the city council. And the provisions of this section are sufficiently comprehensive, to authorize an amendment of the return of the commissioners. But until it is so amended or it is explained by legitimate evidence, such a return is not sufficient to justify the rendition of a judgment against the land. There is no other error perceived in the record, than that the judgment was general and awarded a fieri facias, instead of a special execution, for the sale of the lands. The judgment of the Circuit Court is reversed and the cause remanded. Judgment reversed,.